Exhibit 10.78

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #2955)

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Rhonda Friedly

Loan No. 105195

Assessors Parcel Numbers: 07-24-401-003, 07-24-401-004, 07-24-401-006

 

--------------------------------------------------------------------------------

THIS MORTGAGE SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST RATE

MORTGAGE

WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THE PARTIES TO THIS MORTGAGE WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING (“Mortgage”), made as of November 13,
2007, are KBS WOODFIELD PRESERVE, LLC, a Delaware limited liability company
(“Mortgagor”), having an address of c/o KBS Capital Advisors LLC, 620 Newport
Center Drive, Suite 1300, Newport Beach, CA 92660, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Mortgagee”), having an address of 2030 Main Street, Suite
800, Irvine, CA 92614.

ARTICLE 1. GRANT

 

1.1 GRANT. For the purposes of and upon the terms and conditions in this
Mortgage, Mortgagor hereby grants a lien and/or security interest, as
applicable, and grants, conveys, assigns, mortgages, warrants and confirs to
Mortgagee, and its successors and assigns forever, with right of entry and
possession, all of that real property located in the City of Schaumburg, County
of Cook, State of Illinois, described on Exhibit A attached hereto, together
with all right, title, interest, and privileges of Mortgagor in and to all
streets, ways, roads, and alleys used in connection with or pertaining to such
real property and any improvements thereon, all development rights or credits,
air rights, water, water rights and water stock related to the real property,
all timber, and all minerals, oil and gas, and other hydrocarbon substances in,
on or under the real property, and all licenses, appurtenances, reversions,
remainders, easements, rights and rights of way appurtenant or related thereto;
any and all rights of Mortgagor, as a declarant, under any covenants,
conditions, and restrictions now or hereafter pertaining to the real property
described on Exhibit A, hereto, provided, however, that Mortgagee shall have no
liability under such covenants, conditions, and restrictions unless and until
Mortgagee forecloses on the real property; all buildings, other improvements and
fixtures now or hereafter located on the real property, including, but not
limited to, all apparatus, equipment, and appliances used in the operation or
occupancy of the real property, it being intended by the parties that all such
items shall be conclusively considered to be a part of the real property,
whether or not attached or affixed to the real property (the “Improvements”);
all interest or estate which Mortgagor may hereafter acquire in the property
described above, and all additions and accretions thereto, and the proceeds of
any of the foregoing; (all of the foregoing being collectively referred to as
the “Subject Property”). The listing of specific rights or property shall not be
interpreted as a limit of general terms.

 

1.2 ADDRESS. The address of the Subject Property is: 10 & 20 North Martingale
Road, Schaumburg, Illinois 60173. However, neither the failure to designate an
address nor any inaccuracy in the address designated shall affect the validity
or priority of the lien of this Mortgage on the Subject Property as described on
Exhibit A.

 

1



--------------------------------------------------------------------------------

ARTICLE 2. OBLIGATIONS SECURED

 

2.1 OBLIGATIONS SECURED. Mortgagor makes this Mortgage for the purpose of
securing the following obligations (“Secured Obligations”):

 

  (a) Payment to Mortgagee of all sums at any time owing under that certain
Promissory Note (“Note”) of even date herewith, in the principal amount of
Sixty-Eight Million, Four Hundred Thousand Dollars ($68,400,000) executed by
Mortgagor, as borrower (“Borrower”), and payable to the order of Mortgagee, as
lender; and

 

  (b) Payment and performance of all covenants and obligations of Mortgagor
under this Mortgage; and

 

  (c) Payment and performance of all covenants and obligations on the part of
Borrower under that certain Loan Agreement (Non-Revolving) (“Loan Agreement”) of
even date herewith by and between Borrower and Mortgagee, as lender, the
Hazardous Materials Indemnity Agreement, and all other “Loan Documents” as
defined in the Loan Agreement ; and

 

  (d) Payment and performance of all covenants and obligations, if any, of any
rider attached as an Exhibit to this Mortgage; and

 

  (e) Payment and performance of all future advances and other obligations that
the then record owner of all or part of the Subject Property may agree to pay
and/or perform (whether as principal, surety or guarantor) for the benefit of
Mortgagee, when such future advance or obligation is evidenced by a writing
which recites that it is secured by this Mortgage; and

 

  (f) Payment and performance of all covenants and obligations of Mortgagor
under any interest rate swap agreement, or other interest rate hedge agreement
of any type executed by and between Mortgagor and Mortgagee, which agreement is
evidenced by a writing that recites it is secured by this Mortgage; and

 

  (g) All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation:
(i) modifications of the required principal payment dates or interest payment
dates or both, as the case may be, deferring or accelerating payment dates
wholly or partly; or (ii) modifications, extensions or renewals at a different
rate of interest whether or not in the case of a note, the modification,
extension or renewal is evidenced by a new or additional promissory note or
notes.

 

2.2 OBLIGATIONS. The term “obligations” is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations.

 

2.3 INCORPORATION. All capitalized terms not defined herein shall have the
meanings given to them in the Loan Agreement. All terms of the Secured
Obligations and the documents evidencing such obligations are incorporated
herein by this reference. All persons who may have or acquire an interest in the
Subject Property shall be deemed to have notice of the terms of the Secured
Obligations and to have notice, if provided therein, that: (a) the Note or the
Loan Agreement may permit borrowing, repayment and re-borrowing so that
repayments shall not reduce the amounts of the Secured Obligations; and (b) the
rate of interest on one or more Secured Obligations may vary from time to time.

 

2.4 FUTURE ADVANCES. THIS MORTGAGE IS GIVEN TO SECURE NOT ONLY EXISTING
INDEBTEDNESS, BUT ALSO SUCH FUTURE ADVANCES, IF ANY, WHETHER SUCH ADVANCES ARE
OBLIGATORY OR ARE TO BE MADE AT THE OPTION OF MORTGAGEE, OR OTHERWISE TO THE
SAME EXTENT AS IF SUCH FUTURE ADVANCES WERE MADE ON THE DATE OF THE EXECUTION OF
THIS MORTGAGE. THE TOTAL AMOUNT OF INDEBTEDNESS THAT MAY BE SO SECURED MAY
DECREASE OR INCREASE FROM TIME TO TIME, BUT THE TOTAL UNPAID PRINCIPAL BALANCE
SO SECURED AT ONE TIME SHALL NOT EXCEED THREE TIMES THE FACE AMOUNT OF THE NOTE,
PLUS INTEREST THEREON, AND ANY DISBURSEMENTS MADE FOR THE PAYMENT OF TAXES,
LEVIES OR INSURANCE ON THE SUBJECT PROPERTY, WITH INTEREST ON SUCH
DISBURSEMENTS.

 

2



--------------------------------------------------------------------------------

ARTICLE 3. ASSIGNMENT OF LEASES AND RENTS

 

3.1 ASSIGNMENT. Mortgagor hereby irrevocably assigns to Mortgagee all of
Mortgagor’s right, title and interest in, to and under: (a) all leases of the
Subject Property or any portion thereof, and all other agreements of any kind
relating to the use or occupancy of the Subject Property or any portion thereof,
whether now existing or entered into after the date hereof (“Leases”); and
(b) the rents, revenue, income, issues, deposits and profits of the Subject
Property, including, without limitation, all parking income and all amounts
payable and all rights and benefits accruing to Mortgagor under the Leases
(“Payments”). The term “Leases” shall also include all guarantees of and
security for the lessees’ performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Mortgagee’s right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Subject
Property.

 

3.2 GRANT OF LICENSE. Mortgagee confers upon Mortgagor a license (“License”) to
collect and retain the Payments as they become due and payable, until the
occurrence of a Default (as hereinafter defined). Upon a Default, the License
shall be automatically revoked and Mortgagee may collect and apply the Payments
pursuant to Section 6.4 without notice and without taking possession of the
Subject Property. Mortgagor hereby irrevocably authorizes and directs the
lessees under the Leases to rely upon and comply with any notice or demand by
Mortgagee for the payment to Mortgagee of any rental or other sums which may at
any time become due under the Leases, or for the performance of any of the
lessees’ undertakings under the Leases, and the lessees shall have no right or
duty to inquire as to whether any Default has actually occurred or is then
existing hereunder. Mortgagor hereby relieves the lessees from any liability to
Mortgagor by reason of relying upon and complying with any such notice or demand
by Mortgagee.

 

3.3 EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Mortgagee to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Subject Property or for
performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or
(c) responsible or liable for any waste committed on the Subject Property by the
lessees under any of the Leases or any other parties; for any dangerous or
defective condition of the Subject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other person.
Mortgagee shall not directly or indirectly be liable to Mortgagor or any other
person as a consequence of: (i) the exercise or failure to exercise by
Mortgagee, or any of its employees, agents, contractors or subcontractors, any
of the rights, remedies or powers granted to Mortgagee hereunder; or (ii) the
failure or refusal of Mortgagee to perform or discharge any obligation, duty or
liability of Mortgagor arising under the Leases.

 

3.4 REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants that, to
the best of Mortgagor’s knowledge: (a) Mortgagor has delivered to Mortgagee a
rent roll that, as of the date hereof, contains a true, accurate and complete
list of all Leases; (b) all existing Leases are in full force and effect and are
enforceable in accordance with their respective terms, and no breach or default,
or event which would constitute a breach or default after notice or the passage
of time, or both, exists under any existing Leases on the part of any party;
(c) no rent or other payment under any existing Lease has been paid by any
lessee for more than one (1) month in advance; and (d) none of the lessor’s
interests under any of the Leases has been transferred or assigned.

 

3.5

COVENANTS. Mortgagor covenants and agrees at Mortgagor’s sole cost and expense
to: (a) perform the obligations of lessor contained in the Leases and enforce by
all appropriate remedies performance by the lessees of the obligations of the
lessees contained in the Leases; (b) give Mortgagee prompt written notice of any
material default which occurs with respect to any of the Leases, whether the
default be that of the lessee or of the lessor; (c) exercise Mortgagor’s best
efforts to keep all portions of the Subject Property that are capable of being
leased at rental rates pursuant to the terms of the Loan Agreement; (d) deliver
to Mortgagee fully executed, copies of each and every Lease that it is required
to deliver in accordance with the

 

3



--------------------------------------------------------------------------------

 

Loan Agreement; and (e) execute and record such additional assignments of any
Lease or, if required by the terms of the Loan Agreement, use commercially
reasonable efforts to obtain specific subordinations (or subordination,
attornment and non-disturbance agreements executed by the lessor and lessee) of
any Lease to the Mortgage, in form and substance acceptable to Mortgagee, as
Mortgagee may request. Mortgagor shall not, without Mortgagee’s prior written
consent or as otherwise permitted by any provision of the Loan Agreement: (i) to
the extent prohibited by the terms of the Loan Agreement, enter into any Leases
after the date hereof; (ii) execute any other assignment relating to any of the
Leases; (iii) to the extent prohibited by the terms of the Loan Agreement,
discount any rent or other sums due under the Leases or collect the same in
advance, other than to collect rentals one (1) month in advance of the time when
it becomes due; (iv) to the extent prohibited by the terms of the Loan
Agreement, terminate, modify or amend any of the terms of the Leases or in any
manner release or discharge the lessees from any obligations thereunder; (v) to
the extent prohibited by the terms of the Loan Agreement, consent to any
assignment or subletting by any lessee; or (vi) subordinate or agree to
subordinate any of the Leases to any other mortgage or encumbrance. Any such
attempted action in violation of the provisions of this Section 3.5 shall be
null and void. Without in any way limiting the requirement of Mortgagee’s
consent hereunder, any sums received by Mortgagor in consideration of any
termination (or the release or discharge of any lessee) modification or
amendment of any Lease shall be applied as set forth in the Loan Agreement.

 

3.6 ESTOPPEL CERTIFICATES. Within thirty (30) days after written request by
Mortgagee, Mortgagor shall deliver to Mortgagee and to any party designated by
Mortgagee estoppel certificates executed by Mortgagor, and use its best efforts
to obtain such estoppel certificates executed by each of the lessees, in each
case in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee’s most recent payment of rent; (c) that there are no defenses or
offsets outstanding, or stating those claimed by Mortgagor or lessees under the
foregoing assignment or the Leases, as the case may be; and (d) any other
information reasonably requested by Mortgagee.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING

 

4.1 SECURITY INTEREST. Mortgagor hereby grants and assigns to Mortgagee as of
the date hereof a security interest, to secure payment and performance of all of
the Secured Obligations, in all of the following described personal property in
which Mortgagor now or at any time hereafter has any interest (collectively, the
“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on
(i) the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1.1 above) or (ii) the Improvements (which
real property and Improvements are collectively referred to herein as the
Subject Property); together with all rents (to the extent, if any, they are not
subject to Article 3); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, licenses, agreements, (including, without
limitation, all acquisition agreements with respect to the Subject Property);
all of Mortgagor’s rights under any interest rate swap agreement, or other
interest rate hedge agreement of any type executed by and between Mortgagor and
Mortgagee; all Contracts referenced in Section 5.15 below (including property
management and leasing agreements), architects’ agreements, and/or construction
agreements with respect to the completion of any improvements on the Subject
Property), general intangibles, chattel paper (whether electronic or tangible),
instruments, documents, promissory notes, drafts, letters of credit, letter of
credit rights, supporting obligations, insurance policies, insurance and
condemnation awards and proceeds, any other rights to the payment of money,
trade names, trademarks and service marks arising from or related to the
ownership, management, leasing or operation of the Subject Property or any
business now or hereafter conducted thereon by Mortgagor; all permits, consents,
approvals, licenses, authorizations and other rights granted by, given by or
obtained from, any governmental entity with respect to the Subject Property; all
deposits or other security now or hereafter made with or given to utility
companies by Mortgagor with respect to the Subject Property; all advance
payments of insurance premiums made by Mortgagor with respect to the Subject
Property; all plans, drawings and

 

4



--------------------------------------------------------------------------------

specifications relating to the Subject Property; all loan funds held by
Mortgagee, whether or not disbursed; all funds deposited with Mortgagee pursuant
to any loan agreement; all reserves, deferred payments, deposits, accounts,
refunds, cost savings and payments of any kind related to the Subject Property
or any portion thereof; together with all replacements and proceeds of, and
additions and accessions to, any of the foregoing; together with all books,
records and files to the extent relating to any of the foregoing.

From the date of its recording, this Mortgage shall be effective as a fixture
financing statement within the purview of Section 9-502(b) of the Uniform
Commercial Code as adopted in Illinois with respect to the Collateral and the
goods described herein, which goods are or are to become fixtures related to the
Subject Property. The addresses of Mortgagor (“Debtor”) and Mortgagee (“Secured
Party”) are set forth below. This Mortgage is to be filed for recording with the
Recorder of Deeds of the county or the counties where the Subject Property is
located. For this purpose, the following information is set forth:

 

  (a) Name and Address of Debtor:

KBS Woodfield Preserve, LLC

c/o KBS Capital Advisors, LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

 

  (b) Name and Address of Secured Party:

Wells Fargo Bank, National Association

2030 Main Street, Suite 800

Irvine, CA 92614

 

  (c) This document covers goods which are or are to become fixtures.

 

  (d) Debtor is the record fee interest owner of the Land.

 

  (e) Debtor’s chief executive office is located in the State of California.

 

  (f) Debtor’s state of formation is Delaware.

 

  (g) Debtor’s exact legal name is as set forth in the first paragraph of this
Mortgage.

 

  (h) Debtor’s organizational identification number is __________.

 

  (i) Debtor agrees that:

(i) Where Collateral is in possession of a third party, Mortgagor will join with
Mortgagee in notifying the third party of Mortgagee’s interest and obtaining an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Mortgagee;

(ii) Mortgagor will cooperate with Mortgagee in obtaining control with respect
to Collateral consisting of: deposit accounts, investment property, letter of
credit rights and electronic chattel paper; and

(iii) Until the Secured Obligations are paid in full, Mortgagor will not change
the state where it is located or change its company name without giving
Mortgagee at least thirty (30) days prior written notice in each instance.

This Mortgage creates a security interest in the Collateral, and, to the extent
the Collateral is not real property, this Mortgage constitutes a security
agreement from Mortgagor to Mortgagee under the UCC.

 

5



--------------------------------------------------------------------------------

4.2 REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants that:
(a) Mortgagor has, as of the date of recordation of this Mortgage, and will
have, good title to the Collateral; (b) Mortgagor has not previously assigned or
encumbered the Collateral, and no financing statement covering any of the
Collateral has been delivered to any other person or entity; (c) Mortgagor’s
principal place of business is located at the address shown in Section 7.10; and
(d) Mortgagor’s legal name is exactly as set forth on the first page of this
Mortgage and all of Mortgagor’s organizational documents or agreements delivered
to Mortgagee are complete and accurate in every respect.

 

4.3 COVENANTS. Mortgagor agrees: (a) to execute and deliver such documents as
Mortgagee deems necessary to create, perfect and continue the security interests
contemplated hereby; (b) not to change its name, and as applicable, its chief
executive office, its principal residence or the jurisdiction in which it is
organized and/or registered without giving Mortgagee prior written notice
thereof; (c) to cooperate with Mortgagee in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Mortgagee
deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of any of its rights hereunder; and (d) that Mortgagee
is authorized to file financing statements in the name of Mortgagor to perfect
Mortgagee’s security interest in Collateral.

 

4.4 RIGHTS OF MORTGAGEE. In addition to Mortgagee’s rights as a “Secured Party”
under the UCC, Mortgagee may, but shall not be obligated to, at any time without
notice and at the expense of Mortgagor: (a) give notice to any person of
Mortgagee’s rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Mortgagee therein; (c) inspect the Collateral; and (d) endorse,
collect and receive any right to payment of money owing to Mortgagor under or
from the Collateral. Notwithstanding the above, in no event shall Mortgagee be
deemed to have accepted any property other than cash in satisfaction of any
obligation of Mortgagor to Mortgagee unless Mortgagee shall make an express
written election of said remedy under UCC §9-620, or other applicable law.

 

4.5 RIGHTS OF MORTGAGEE ON DEFAULT. Upon the occurrence of a Default
(hereinafter defined) under this Mortgage, then in addition to all of
Mortgagee’s rights as a “Secured Party” under the UCC or otherwise at law:

 

  (a) Mortgagee may (i) upon written notice, require Mortgagor to assemble any
or all of the Collateral and make it available to Mortgagee at a place
designated by Mortgagee; (ii) without prior notice, enter upon the Subject
Property or other place where any of the Collateral may be located and take
possession of, collect, sell, lease, license and dispose of any or all of the
Collateral, and store the same at locations acceptable to Mortgagee at
Mortgagor’s expense; (iii) sell, assign and deliver at any place or in any
lawful manner all or any part of the Collateral and bid and become the purchaser
at any such sales;

 

  (b) Mortgagee may, for the account of Mortgagor and at Mortgagor’s expense:
(i) operate, use, consume, sell, lease, license or dispose of the Collateral as
Mortgagee deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Mortgagee may deem desirable or proper with
respect to any of the Collateral; and (iii) endorse and deliver evidences of
title for, and receive, enforce and collect by legal action or otherwise, all
indebtedness and obligations now or hereafter owing to Mortgagor in connection
with or on account of any or all of the Collateral; and

 

  (c) In disposing of Collateral hereunder, Mortgagee may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral may be applied by Mortgagee to the payment of
expenses incurred by Mortgagee in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Mortgagee toward the payment of the Secured Obligations in such order of
application as Mortgagee may from time to time elect.

Notwithstanding any other provision hereof, Mortgagee shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Mortgagor to Mortgagee unless Mortgagor shall make an express written election
of said remedy under UCC §9620, or other applicable law. Mortgagor agrees that
Mortgagee shall have no obligation to process or prepare any Collateral for sale
or other disposition.

 

6



--------------------------------------------------------------------------------

4.6 POWER OF ATTORNEY. Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor’s attorney-in-fact (such agency being coupled with an interest), and
as such attorney-in-fact Mortgagee may, without the obligation to do so, in
Mortgagee’s name, or in the name of Mortgagor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Mortgagee’s security interests and rights in or to any of the Collateral, and,
upon a Default hereunder, take any other action required of Mortgagor; provided,
however, that Mortgagee as such attorney-in-fact shall be accountable only for
such funds as are actually received by Mortgagee.

 

4.7 POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in this
Section or the other Loan Documents (as defined in the Loan Agreement), so long
as no Default exists under this Mortgage or any of the Loan Documents, Mortgagor
may possess, use, move, transfer or dispose of any of the Collateral in the
ordinary course of Mortgagor’s business and in accordance with the Loan
Agreement.

ARTICLE 5. RIGHTS AND DUTIES OF THE PARTIES

 

5.1 TITLE. Mortgagor represents and warrants that, except as disclosed to
Mortgagee in a writing which refers to this warranty, Mortgagor lawfully holds
and possesses fee simple title to the Subject Property without limitation on the
right to encumber, and that this Mortgage is a first and prior lien on the
Subject Property. Mortgagor hereby represents and warrants that all of the
Subject Property is a single tax parcel, and there are no properties included in
such tax parcel other than the Subject Property. Mortgagor further covenants and
agrees that it shall not cause all or any portion of the Subject Property to be
replatted or for any lots or boundary lines to be adjusted, changed or altered
for either ad valorem tax purposes or otherwise, and shall not consent to the
assessment of the Subject Property in more than one tax parcel or in conjunction
with any property other than the Subject Property.

 

5.2 TAXES AND ASSESSMENTS.

 

  (a) Subject to Mortgagor’s rights to contest in good faith payment of taxes as
provided in Section 5.2(b) below, Mortgagor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi-public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Subject Property or any interest therein. Mortgagor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any public authority upon Mortgagee by reason of its interest in any Secured
Obligation or in the Subject Property, or by reason of any payment made to
Mortgagee pursuant to any Secured Obligation; provided, however, Mortgagor shall
have no obligation to pay taxes which may be imposed from time to time upon
Mortgagee and which are measured by and imposed upon Mortgagee’s net income.

 

  (b) Mortgagor may contest in good faith any taxes or assessments if:
(i) Mortgagor pursues the contest diligently and in compliance with applicable
laws, in a manner which Mortgagee determines is not prejudicial to Mortgagee,
and does not impair the rights of Mortgagee under any of the Loan Documents; and
(b) Mortgagor deposits with Mortgagee any funds or other forms of assurance
which Mortgagee in good faith determines from time to time appropriate to
protect Mortgagee from the consequences of the contest being unsuccessful.
Mortgagor’s compliance with this Section shall operate to prevent such claim,
demand, levy or assessment from becoming a Default.

 

5.3

TAX AND INSURANCE IMPOUNDS. At any time following the occurrence of a Default,
at Mortgagee’s option and upon its demand, but subject to Mortgagor’s right to
use cash from the Property to cover Permitted REIT Distributions (as such term
is defined in the Loan Agreement), Mortgagor shall, until all Secured
Obligations have been paid in full, pay to Mortgagee monthly, annually or as
otherwise directed by Mortgagee an amount estimated by Mortgagee to be equal to:
(a) all taxes, assessments, levies and charges imposed by any public or
quasi-public authority or utility company which are or may become a lien upon
the Subject Property or Collateral and will become due for the tax year during
which such payment is so directed; and (b) premiums for fire, hazard and
insurance required or requested pursuant to the Loan

 

7



--------------------------------------------------------------------------------

 

Documents when same are next due. If Mortgagee determines that any amounts paid
by Mortgagor are insufficient for the payment in full of such taxes,
assessments, levies, charges and/or insurance premiums, Mortgagee shall notify
Mortgagor of the increased amounts required to pay all amounts when due,
whereupon Mortgagor shall pay to Mortgagee within thirty (30) days thereafter
the additional amount as stated in Mortgagee’s notice. All sums so paid shall
not bear interest, except to the extent and in any minimum amount required by
law; and Mortgagee shall, unless Mortgagor is otherwise in Default hereunder or
under any Loan Document, apply said funds to the payment of, or at the sole
option of Mortgagee release said funds to Mortgagor for the application to and
payment of, such sums, taxes, assessments, levies, charges, and insurance
premiums. Upon Default by Mortgagor hereunder or under any Loan Document,
Mortgagee may apply all or any part of said sums to any Secured Obligation
and/or to cure such Default, in which event Mortgagor shall be required to
restore all amounts so applied, as well as to cure any other events or
conditions of Default not cured by such application. Upon assignment of this
Mortgage, Mortgagee shall have the right to assign in writing all amounts
collected and in its possession to its assignee whereupon Mortgagee shall be
released from all liability with respect thereto. Within ninety-five (95) days
following full repayment of the Secured Obligations (other than full repayment
of the Secured Obligations as a consequence of a foreclosure or conveyance in
lieu of foreclosure of the liens and security interests securing the Secured
Obligations) or at such earlier time as Mortgagee may elect, the balance of all
amounts collected and in Mortgagee’s possession shall be paid to Mortgagor and
no other party shall have any right or claim thereto.

 

5.4 PERFORMANCE OF SECURED OBLIGATIONS. Mortgagor shall promptly pay and perform
each Secured Obligation when due.

 

5.5 LIENS, ENCUMBRANCES AND CHARGES. Mortgagor shall immediately discharge any
lien not approved by Mortgagee in writing that has or may attain priority over
this Mortgage. Subject to the following sentence, Mortgagor shall pay when due
all obligations secured by or which may become liens and encumbrances which
shall now or hereafter encumber or appear to encumber all or any part of the
Subject Property or Collateral, or any interest therein, whether senior or
subordinate hereto. If a claim of lien is recorded which affects the Subject
Property or a bonded stop notice is served upon Mortgagee, Mortgagor shall,
within twenty (20) calendar days of such recording or service or within five
(5) calendar days of Mortgagee’s demand, whichever occurs first: (a) pay and
discharge the claim of lien or bonded stop notice; (b) effect the release
thereof by recording or delivering to Mortgagee a surety bond in sufficient form
and amount; or (c) provide Mortgagee with other assurances which Mortgagee
deems, in its sole discretion, to be satisfactory for the payment of such claim
of lien or bonded stop notice and for the full and continuous protection of
Mortgagee from the effect of such lien or bonded stop notice.

 

5.6 DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

  (a) The following (whether now existing or hereafter arising) are all
absolutely and irrevocably assigned by Mortgagor to Mortgagee and, at the
request of Mortgagee, shall be paid directly to Mortgagee: (i) all awards of
damages and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Subject Property or Collateral; (ii) all
other claims and awards for damages to, or decrease in value of, all or any part
of, or any interest in, the Subject Property or Collateral; (iii) all proceeds
of any insurance policies payable by reason of loss sustained to all or any part
of the Subject Property or Collateral; and (iv) all interest which may accrue on
any of the foregoing. Subject to applicable law and Section 5.6(b) below, and
without regard to any requirement contained in Section 5.7(d), Mortgagee may at
its discretion apply all or any of the proceeds it receives to its expenses in
settling, prosecuting or defending any claim and may apply the balance to the
Secured Obligations in any such order acceptable to Mortgagee, and/or Mortgagee
may release all or any part of the proceeds to Mortgagor upon any conditions
Mortgagee may impose. Mortgagee may commence, appear in, defend or prosecute any
assigned claim or action and may adjust, compromise, settle and collect all
claims and awards assigned to Mortgagee; provided, however, in no event shall
Mortgagee be responsible for any failure to collect any claim or award,
regardless of the cause of the failure, including, without limitation, any
malfeasance or nonfeasance by Mortgagee or its employees or agents.

 

8



--------------------------------------------------------------------------------

  (b) Mortgagee shall permit insurance or condemnation proceeds held by
Mortgagee to be used for repair or restoration but may condition such
application upon reasonable conditions, including, without limitation: (i) the
deposit with Mortgagee of such additional funds which Mortgagee determines are
needed to pay all costs of the repair or restoration, (including, without
limitation, taxes, financing charges, insurance and rent during the repair
period); (ii) the establishment of an arrangement for lien releases and
disbursement of funds acceptable to Mortgagee; (iii) the delivery to Mortgagee
of plans and specifications for the work, a contract for the work signed by a
contractor acceptable to Mortgagee, a cost breakdown for the work and a payment
and performance bond for the work, all of which shall be acceptable to
Mortgagee; and (iv) the delivery to Mortgagee of evidence acceptable to
Mortgagee (aa) that after completion of the work the income from the Subject
Property will be sufficient to pay all expenses and debt service for the Subject
Property; (bb) of the continuation of Leases acceptable to and required by
Mortgagee; (cc) that upon completion of the work, the size, capacity and total
value of the Subject Property will be at least as great as it was before the
damage or condemnation occurred; (dd) that there has been no material adverse
change in the financial condition or credit of Mortgagor since the date of this
Mortgage; (ee) no Default shall have occurred, and (ff) of the satisfaction of
any additional conditions that Mortgagee may reasonably establish to protect its
security. Mortgagor hereby acknowledges that the conditions described above are
reasonable, and, if such conditions have not been satisfied within sixty
(60) days of receipt by Mortgagee of such insurance or condemnation proceeds,
then Mortgagee may apply such insurance or condemnation proceeds to pay the
Secured Obligations in such order and amounts as Mortgagee in its sole
discretion may choose.

 

  (c) Notwithstanding the foregoing provisions of this Section 5.6, if the
insurance or condemnation proceeds equal $1,000,000 or less, Mortgagee shall
release such proceeds to Mortgagor for repair or restoration of the Subject
Property without any additional requirements or conditions.

 

5.7

MAINTENANCE AND PRESERVATION OF THE SUBJECT PROPERTY. Subject to the provisions
of the Loan Agreement, Mortgagor covenants: (a) to insure the Subject Property
and Collateral against such risks as Mortgagee may require pursuant to the Loan
Agreement and, at Mortgagee’s request (but not more than fifteen (15) days prior
to the termination date of any existing coverage), to provide evidence of such
insurance to Mortgagee, and to comply with the requirements of any insurance
companies providing such insurance; (b) to keep the Subject Property and
Collateral in good condition and repair; (c) not to remove or demolish the
Subject Property or Collateral or any part thereof, not to alter, restore or add
to the Subject Property or Collateral and not to initiate or acquiesce in any
change in any zoning or other land classification which affects the Subject
Property without Mortgagee’s prior written consent or as provided in the Loan
Agreement; (d) to complete or restore promptly and in good and workmanlike
manner the Subject Property and Collateral, or any part thereof which may be
damaged or destroyed, without regard to whether Mortgagee elects to require that
insurance proceeds be used to reduce the Secured Obligations as provided in
Section 5.6; (e) to comply with all laws, ordinances, regulations and standards,
and all covenants, conditions, restrictions and equitable servitudes, whether
public or private, of every kind and character which affect the Subject Property
or Collateral and pertain to acts committed or conditions existing thereon,
including, without limitation, any work, alteration, improvement or demolition
mandated by such laws, covenants or requirements; (f) not to commit or permit
waste of the Subject Property or Collateral; and (g) to do all other acts which
from the character or use of the Subject Property or Collateral may be
reasonably necessary to maintain and preserve its value. Unless Mortgagor
provides Mortgagee with evidence of the insurance required by this Mortgage or
any other Loan Document, upon written notice Mortgagee may purchase insurance at
Mortgagor’s expense to protect Mortgagee’s interest in the Mortgaged Property or
any other collateral for the indebtedness secured hereby. This insurance may,
but need not, protect Mortgagor’s interests. The coverage Mortgagee purchases
may or may not pay any claim that Mortgagor makes or any claim that is made
against Mortgagor in connection with the Mortgaged Property or any other
collateral for the indebtedness secured hereby. Mortgagor may later cancel any
insurance purchased by Mortgagee, but only after providing Mortgagee with
evidence that Mortgagor has obtained insurance as required under by this
Mortgage or any other Loan Document. If Mortgagee purchases insurance for the
Mortgaged Property or any other collateral for the indebtedness secured hereby,
Mortgagor shall be responsible for the costs of that insurance, including
interest or any other charges that Mortgagee may lawfully impose in connection
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the indebtedness secured hereby. The costs of the insurance may be more
than the cost of insurance that Mortgagor may be able to obtain on its own. For
purposes of

 

9



--------------------------------------------------------------------------------

the Illinois Collateral Protection Act, 815 ILCS 180/1 et. seq., Mortgagor
hereby acknowledges Mortgagee’s right pursuant to this section to obtain
collateral protection insurance.

 

5.8 DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. At Mortgagor’s sole
expense, Mortgagor shall protect, preserve and defend the Subject Property and
Collateral and title to and right of possession of the Subject Property and
Collateral, the security hereof and the rights and powers of Mortgagee hereunder
against all adverse claims. Mortgagor shall give Mortgagee prompt notice in
writing of the assertion of any claim, of the filing of any action or
proceeding, of the occurrence of any damage to the Subject Property or
Collateral and of any condemnation offer or action.

 

5.9 ACTIONS BY MORTGAGEE. From time to time and without affecting the personal
liability of any person for payment of any indebtedness or performance of any
obligations secured hereby, Mortgagee, without liability therefor and without
notice, may: (a) release all or any part of the Subject Property from this
Mortgage; (b) consent to the making of any map or plat thereof; and (c) join in
any grant of easement thereon, any declaration of covenants and restrictions, or
any extension agreement or any agreement subordinating the lien or charge of
this Mortgage.

 

5.10 DUE ON SALE OR ENCUMBRANCE. The terms “Loan”, “Loan Documents” and “Loan
Agreement” have the meaning given them in the Loan Agreement described in
Section 2.1. Mortgagor represents, agrees and acknowledges that:

 

  (a) Improvement and operation of real property is a highly complex activity
which requires substantial knowledge of law and business conditions and
practices, and an ability to control, coordinate and schedule the many factors
affecting such improvement and operation. Experience, financial stability,
managerial ability and a good reputation in the business community enhance an
owner’s and operator’s ability to obtain market rents and to induce cooperation
in scheduling and are taken into account by Mortgagee in approving loan
applications.

 

  (b) Mortgagor has represented to Mortgagee, not only in the representations
and warranties contained in the Loan Documents, but also in its initial loan
application and in all of the negotiations connected with Mortgagee making the
Loan, certain facts concerning Mortgagor’s financial stability, managerial and
operational ability, reputation, skill, and creditworthiness. Mortgagee has
relied upon these representations and warranties as a substantial and material
consideration in its decision to make the Loan.

 

  (c) The conditions and terms provided in the Loan Agreement were induced by
these representations and warranties and would not have been made available by
Mortgagee in the absence of these representations and warranties.

 

  (d) Mortgagee would not have made this Loan if Mortgagee did not have the
right to sell, transfer, assign, or grant participations in the Loan and in the
Loan Documents, and that such participations are dependent upon the potential
participants’ reliance on such representations and warranties.

 

  (e) Mortgagor’s financial stability and managerial and operational ability and
that of those persons or entities having a direct or beneficial interest in
Mortgagor are a substantial and material consideration to any third parties who
have entered or will enter into agreements with Mortgagor.

 

  (f) Mortgagee has relied upon the skills and services offered by such third
parties and the provision of such skills and services is jeopardized if
Mortgagor breaches its covenants contained below regarding Transfers.

 

  (g) A transfer of possession of or title to the Subject Property, or a change
in the person or entity operating, developing, constructing or managing the
Subject Property, would substantially increase the risk of Default under the
Loan Documents and significantly and materially impair and reduce Mortgagee’s
security for the Note.

 

  (h)

As used herein, the term “Transfer” shall mean each of the following actions or
events: the sale, transfer, assignment, lease as a whole, encumbrance,
hypothecation, mortgage or pledge in any

 

10



--------------------------------------------------------------------------------

 

manner whatsoever, whether voluntarily, involuntarily or by operation of law of:
(i) the Subject Property or Collateral or any interest therein; (ii) title to
any other security more specifically described in any Loan Document;
(iii) Mortgagor’s right, title and/or interest in the Loan Documents and any
subsequent documents executed by Mortgagor in connection therewith; (iv) legal
or beneficial ownership of any partnership interest in Mortgagor if Mortgagor is
a partnership; (v) legal or beneficial ownership of any membership interest in
Mortgagor if Mortgagor is a limited liability company; (vi) legal or beneficial
ownership of any partnership interest in any general partner, venturer or member
of Mortgagor; or (vii) legal or beneficial ownership of any of the stock in
Mortgagor if Mortgagor is a corporation or in any general partner, venturer or
member in Mortgagor that is a corporation.

 

  (i) Mortgagor shall not make or commit to make any Transfer without
Mortgagee’s prior written consent, which it may grant or withhold at its sole
discretion (except with respect to those Transfers reasonably approved by
Mortgagee or otherwise expressly permitted under Sections 8.1(a), 8.1(b) and
8.4(a) and (b) of the Loan Agreement). It is expressly agreed that Mortgagee may
predicate Mortgagee’s decision to grant consent to a Transfer on such terms and
conditions as Mortgagee may require, in Mortgagee’s sole discretion, including
without limitation (i) consideration of the creditworthiness of the party to
whom such Transfer will be made and its development and management ability with
respect to the Subject Property, (ii) consideration of whether the security for
repayment, performance and discharge of the Secured Obligations, or Mortgagee’s
ability to enforce its rights, remedies, and recourses with respect to such
security, will be impaired in any way by the proposed Transfer, (iii) an
increase in the rate of interest payable under the Note or any other change in
the terms and provisions of the Note and other Loan Documents,
(iv) reimbursement of Mortgagee for all costs and expenses incurred by Mortgagee
in investigating the creditworthiness and management ability of the party to
whom such Transfer will be made and in determining whether Mortgagee’s security
will be impaired by the proposed Transfer, (v) payment to Mortgagee of a
transfer fee to cover the cost of documenting the Transfer in its records,
(vi) payment of Mortgagee’s reasonable attorneys’ fees in connection with such
Transfer, (vii) endorsements (to the extent available under applicable law) to
any existing mortgagee title insurance policies or construction binders insuring
Mortgagee’s liens and security interests covering the Subject Property, and
(viii) require additional security for the payment, performance and discharge of
the Secured Obligations. If Mortgagee’s consent should be given, any Transfer
shall be subject to the Loan Documents and any transferee of Mortgagor’s
interest shall: (i) assume all of Mortgagor’s obligations thereunder; and
(ii) agree to be bound by all provisions and perform all obligations contained
therein; provided, however, that such assumption shall not release Mortgagor or
any maker or any guarantor of the Note from any liability thereunder or under
any other Loan Documents without the prior written consent of Mortgagee. In the
event of any Transfer without the prior written consent of Mortgagee, whether or
not Mortgagee elects to enforce its right to accelerate the Loan pursuant to
Sections 6.1 and 6.2, all sums owing under the Note, as well as all other
charges, expenses and costs owing under the Loan Documents, shall at the option
of Mortgagee, automatically bear interest at five percent (5%) above the rate
provided in the Note, from the date (or any date thereafter) of such unconsented
to Transfer. Mortgagor acknowledges that the automatic shift(s) to this
alternate rate is reasonable since the representations that Mortgagee relied
upon in making the Loan may no longer be relied upon. A consent by Mortgagee to
one or more Transfers shall not be construed as a consent to further Transfers
or as a waiver of Mortgagee’s consent with respect to future Transfers.

 

5.11 RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without notice
to or the consent, approval or agreement of any persons or entities having any
interest at any time in the Subject Property and Collateral or in any manner
obligated under the Secured Obligations (“Interested Parties”), Mortgagee may,
from time to time, release any person or entity from liability for the payment
or performance of any Secured Obligation, take any action or make any agreement
extending the maturity or otherwise altering the terms or increasing the amount
of any Secured Obligation, or accept additional security or release all or a
portion of the Subject Property and Collateral and other security for the
Secured Obligations. None of the foregoing actions shall release or reduce the
personal liability of any of said Interested Parties, or release or impair the
priority of the lien of and security interests created by this Mortgage upon the
Subject Property and Collateral.

 

11



--------------------------------------------------------------------------------

5.12 RELEASE OF ASSIGNMENT. When this Mortgage has been fully released, the last
such release shall operate as a reassignment of all future rents, issues and
profits of the Subject Property to the person or persons legally entitled
thereto. Notwithstanding anything contained herein to the contrary, Beneficiary
hereby agrees, subject to the provisions of Section 2.7 of the Loan Agreement,
that this conveyance shall become null and void, notwithstanding the fact that
all of the Secured Obligations which relate specifically to the Other Security
Instruments have not been satisfied.

 

5.13 SUBROGATION. Mortgagee shall be subrogated to the lien of all encumbrances,
whether released of record or not, paid in whole or in part by Mortgagee
pursuant to the Loan Documents or by the proceeds of any loan secured by this
Mortgage.

 

5.14 RIGHT OF INSPECTION. Mortgagee, its agents and employees, may enter the
Subject Property at any reasonable time for the purpose of inspecting the
Subject Property and Collateral and ascertaining Mortgagor’s compliance with the
terms hereof.

 

5.15 CONTRACTS. Mortgagor will deliver to Mortgagee a copy of each Contract
promptly after the execution of same by all parties thereto and subject to any
approval of Mortgagee required by any of the Loan Documents. Within twenty
(20) days after a request by Mortgagee, Mortgagor shall prepare and deliver to
Mortgagee a complete listing of all Contracts, showing date, term, parties,
subject matter, concessions, whether any defaults exist, and other information
specified by Mortgagee, of or with respect to each of such Contracts, together
with a copy thereof (if so requested by Mortgagee). Mortgagor represents and
warrants that none of the Contracts encumber or create a lien on the Subject
Property, but are personal with Mortgagor. As used herein, the term “Contract”
shall mean any management agreement, leasing and brokerage agreement, and
operating or service contract with respect to the Subject Property or
Collateral.

ARTICLE 6. DEFAULT PROVISIONS

 

6.1 DEFAULT. For all purposes hereof, the term “Default” shall mean (a) the
existence of any Event of Default as defined in the Loan Agreement; (b) at
Mortgagee’s option, the failure of Mortgagor to make any payment of principal or
interest on the Mortgage or to pay any other amount due hereunder or under the
Mortgage when the same is due and payable, whether at maturity, by acceleration
or otherwise; (c) the failure of Mortgagor to perform any non-monetary
obligation hereunder, or the failure to be true of any representation or
warranty of Mortgagor contained herein and the continuance of such failure for
ten (10) days after notice, or within any longer grace period, if any, allowed
in the Loan Agreement for such failure, or (d) if Mortgagor or any other Person
shall make a Transfer without the prior written consent of Mortgagee (which
consent may be withheld in Mortgagee’s sole discretion (except for those
Transfers reasonably approved by Mortgagee or otherwise expressly permitted
under Sections 8.1(a), 8.1(b), 8.4(a) and (b) of the Loan Agreement) or
conditioned as provided in Section 5.10).

 

6.2 RIGHTS AND REMEDIES. At any time after Default, Mortgagee shall have all the
following rights and remedies:

 

  (a) With or without notice, to declare all Secured Obligations immediately due
and payable;

 

  (b)

With or without notice, and without releasing Mortgagor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Default of Mortgagor and, in connection therewith, to enter upon the Subject
Property and do such acts and things as Mortgagee deem necessary or desirable to
protect the security hereof, including, without limitation: (i) to appear in and
defend any action or proceeding purporting to affect the security of this
Mortgage or the rights or powers of Mortgagee under this Mortgage; (ii) to pay,
purchase, contest or compromise any encumbrance, charge, lien or claim of lien
which, in the sole judgment of Mortgagee, is or may be senior in priority to
this Mortgage, the judgment of Mortgagee being conclusive as between the parties
hereto; (iii) to obtain insurance; (iv) to pay any premiums or charges with
respect to insurance required to be carried under this Mortgage; or (v) to
employ counsel, accountants, contractors and other appropriate persons. Any
amounts expended by Mortgagee in so doing (“Protective Advances”), including,
without limitation, all funds furnished by Mortgagee pursuant to Section 6.2(e)

 

12



--------------------------------------------------------------------------------

 

below, shall (i) be deemed advanced by Mortgagee under an obligation to do so
regardless of the identity of the person or persons to whom such funds are
furnished, (ii) constitute additional advances hereunder, the payment of which
is additional indebtedness evidenced by the Note, and (iii) become due and
owing, at Mortgagee’s demand, with interest accruing from the date of
disbursement thereof until fully paid at the Alternate Rate (as defined in the
Note);

 

  (c) To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument as a mortgage or to obtain specific
enforcement of the covenants of Mortgagor hereunder, and Mortgagor agrees that
such covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purposes of any suit brought under
this subparagraph, Mortgagor waives the defense of laches and any applicable
statute of limitations;

 

  (d) To apply to a court of competent jurisdiction for and obtain appointment
of a receiver of the Subject Property as a matter of strict right and without
regard to the adequacy of the security for the repayment of the Secured
Obligations, the existence of a declaration that the Secured Obligations are
immediately due and payable, or the filing of a notice of default, and Mortgagor
hereby consents to such appointment;

 

  (e) To enter upon, possess, manage and operate the Subject Property or any
part thereof, to take and possess all documents, books, records, papers and
accounts of Mortgagor or the then owner of the Subject Property, to make,
terminate, enforce or modify Leases of the Subject Property upon such terms and
conditions as Mortgagee deems proper, to make repairs, alterations and
improvements to the Subject Property as necessary, in Mortgagee’s sole judgment,
to protect or enhance the security hereof. Mortgagee and its representatives
shall be entitled to the entry, possession and use contemplated herein upon
demand and without the consent of any party and without any legal process or
other condition precedent whatsoever; however, if Mortgagor shall for any reason
fail to surrender or deliver the Subject Property or any part thereof after such
demand by Mortgagee, Mortgagee may obtain a judgment or decree conferring on
Mortgagee the right to immediate possession or requiring the delivery of
immediate possession of all or part of the Subject Property to Mortgagee, and
Mortgagor hereby specifically consents to the entry of such judgment or decree.
Mortgagor acknowledges that any denial of such entry, possession and use by
Mortgagee will cause irreparable injury and damage to Mortgagee and agrees that
Mortgagee may forthwith sue for any remedy to enforce the immediate enjoyment of
such right, and Mortgagor hereby waives the posting of any bond as a condition
for granting such remedy. Mortgagor shall pay to Mortgagee, upon demand, all
expenses (including, without limitation, attorneys’ fees and expenses) of
obtaining such judgment or decree or of otherwise seeking to enforce its rights
under this Mortgage or any of the other Loan Documents; and all such expenses
shall, until paid, be secured by the Loan Documents and shall bear interest at
the Alternate Rate;

 

  (f) To commence foreclosure proceedings against the Subject Property or any of
the other properties encumbered by the other Mortgages through judicial
proceedings or by advertisement, at the option of Mortgagee, pursuant to
applicable law. The commencement by Mortgagee of foreclosure proceedings shall
be deemed an exercise by Mortgagee of its option to accelerate the indebtedness
evidenced by the Note, unless such proceedings on their face specifically
indicate otherwise. Mortgagor hereby grants the power to Mortgagee to sell the
Subject Property or to cause the same to be sold at public sale, and to convey
the same to the purchaser, in accordance with applicable statutes in a single
parcel or in several parcels at the option of Mortgagee.

 

  (g) To resort to and realize upon the security hereunder and any other
security now or later held by Mortgagee concurrently or successively and in one
or several consolidated or independent judicial actions, and to apply the
proceeds received upon the Secured Obligations all in such order and manner as
Mortgagee determines in its sole discretion.

 

  (h)

Upon sale of the Subject Property at any foreclosure sale, Mortgagee may credit
bid (as determined by Mortgagee in its sole and absolute discretion) all or any
portion of the Secured Obligations. In determining such credit bid, Mortgagee
may, but is not obligated to, take into account all or any of the following:
(i) appraisals of the Subject Property as such appraisals may be discounted or
adjusted by Mortgagee in its sole and absolute underwriting discretion;
(ii) expenses and costs incurred by

 

13



--------------------------------------------------------------------------------

 

Mortgagee with respect to the Subject Property prior to foreclosure;
(iii) expenses and costs which Mortgagee anticipates will be incurred with
respect to the Subject Property after foreclosure, but prior to resale,
including, without limitation, costs of structural reports and other due
diligence, costs to carry the Subject Property prior to resale, costs of resale
(e.g. commissions, attorneys’ fees, and taxes), costs of any hazardous materials
clean-up and monitoring, costs of deferred maintenance, repair, refurbishment
and retrofit, costs of defending or settling litigation affecting the Subject
Property, and lost opportunity costs (if any), including the time value of money
during any anticipated holding period by Mortgagee; (iv) declining trends in
real property values generally and with respect to properties similar to the
Subject Property; (v) anticipated discounts upon resale of the Subject Property
as a distressed or foreclosed property; (vi) the fact of additional collateral
(if any), for the Secured Obligations; and (vii) such other factors or matters
that Mortgagee (in its sole and absolute discretion) deems appropriate. In
regard to the above, Mortgagor acknowledges and agrees that: (w) Mortgagee is
not required to use any or all of the foregoing factors to determine the amount
of its credit bid; (x) this Section does not impose upon Mortgagee any
additional obligations that are not imposed by law at the time the credit bid is
made; (y) the amount of Mortgagee’s credit bid need not have any relation to any
loan-to-value ratios specified in the Loan Documents or previously discussed
between Mortgagor and Mortgagee; and (z) Mortgagee’s credit bid may be (at
Mortgagee’s sole and absolute discretion) higher or lower than any appraised
value of the Subject Property.

 

  (i) Upon the completion of any foreclosure of all or a portion of the Subject
Property, commence an action to recover any of the Secured Obligations that
remains unpaid or unsatisfied;

 

  (j) Exercise any and all remedies at law, equity, or under the Note, Mortgage
or other Loan Documents for such Default.

 

6.3 APPLICATION OF FORECLOSURE SALE PROCEEDS. Except as may be otherwise
required by applicable law, after deducting all costs, fees and expenses of
Mortgagee, including, without limitation, cost of evidence of title and
attorneys’ fees in connection with sale and costs and expenses of sale and of
any judicial proceeding wherein such sale may be made, Mortgagee shall apply all
proceeds of any foreclosure sale: (a) to payment of all sums expended by
Mortgagee under the terms hereof and not then repaid, with accrued interest at
the rate of interest specified in the Note to be applicable on or after maturity
or acceleration of the Note; (b) to payment of all other Secured Obligations;
and (c) the remainder, if any, to the person or persons legally entitled
thereto.

 

6.4 APPLICATION OF OTHER SUMS. All sums received by Mortgagee under Section 6.2
or Section 3.2, less all costs and expenses incurred by Mortgagee or any
receiver under Section 6.2 or Section 3.2, including, without limitation,
attorneys’ fees, shall be applied in payment of the Secured Obligations in such
order as Mortgagee shall determine in its sole discretion; provided, however,
Mortgagee shall have no liability for funds not actually received by Mortgagee.

 

6.5 NO CURE OR WAIVER. Neither Mortgagee’s nor any receiver’s entry upon and
taking possession of all or any part of the Subject Property and Collateral, nor
any collection of rents, issues, profits, insurance proceeds, condemnation
proceeds or damages, other security or proceeds of other security, or other
sums, nor the application of any collected sum to any Secured Obligation, nor
the exercise or failure to exercise of any other right or remedy by Mortgagee or
any receiver shall cure or waive any breach, Default or notice of default under
this Mortgage, or nullify the effect of any notice of default or sale (unless
all Secured Obligations then due have been paid and performed and Mortgagor has
cured all other defaults), or impair the status of the security, or prejudice
Mortgagee in the exercise of any right or remedy, or be construed as an
affirmation by Mortgagee of any tenancy, lease or option or a subordination of
the lien of or security interests created by this Mortgage.

 

6.6 PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Mortgagor agrees to pay to
Mortgagee immediately and without demand all costs and expenses incurred by
Mortgagee pursuant to Section 6.2 (including, without limitation, court costs
and attorneys’ fees, whether incurred in litigation or not) with interest from
the date of expenditure until said sums have been paid at the rate of interest
then applicable to the principal balance of the Note as specified therein.

 

14



--------------------------------------------------------------------------------

6.7 POWER TO FILE NOTICES AND CURE DEFAULTS. Mortgagor hereby irrevocably
appoints Mortgagee and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest, (a) to execute and/or record any
notices of completion, cessation of labor, or any other notices that Mortgagee
deems appropriate to protect Mortgagee’s interest, (b) upon the issuance of a
deed pursuant to the foreclosure of the lien of this Mortgage or the delivery of
a deed in lieu of foreclosure, to execute all instruments of assignment or
further assurance with respect to the Subject Property and Collateral, Leases
and Payments in favor of the grantee of any such deed, as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Mortgagee’s security interests
and rights in or to any of the Subject Property and Collateral, and (d) upon the
occurrence of an event, act or omission which, with notice or passage of time or
both, would constitute a Default, Mortgagee may perform any obligation of
Mortgagor hereunder; provided, however, that: (i) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (ii) Mortgagee shall not be liable to Mortgagor or
any other person or entity for any failure to act (whether such failure
constitutes negligence) by Mortgagee under this Section.

 

6.8 REMEDIES CUMULATIVE. All rights and remedies of Mortgagee provided hereunder
are cumulative and are in addition to all rights and remedies provided by
applicable law (including specifically that of foreclosure of this instrument as
though it were a mortgage) or in any other agreements between Mortgagor and
Mortgagee. No failure on the part of Mortgagee to exercise any of its rights
hereunder arising upon any Default shall be construed to prejudice its rights
upon the occurrence of any other or subsequent Default. No delay on the part of
Mortgagee in exercising any such rights shall be construed to preclude it from
the exercise thereof at any time while that Default is continuing. Mortgagee may
enforce any one or more remedies or rights hereunder successively or
concurrently. By accepting payment or performance of any of the Secured
Obligations after its due date, Mortgagee shall not thereby waive the agreement
contained herein that time is of the essence, nor shall Mortgagee waive either
its right to require prompt payment or performance when due of the remainder of
the Secured Obligations or its right to consider the failure to so pay or
perform a Default.

ARTICLE 7. MISCELLANEOUS PROVISIONS

 

7.1 ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Mortgagee and contain further agreements and affirmative
and negative covenants by Mortgagor which apply to this Mortgage and to the
Subject Property and Collateral and such further rights and agreements are
incorporated herein by this reference.

 

7.2 MERGER. No merger shall occur as a result of Mortgagee’s acquiring any other
estate in, or any other lien on, the Subject Property unless Mortgagee consents
to a merger in writing.

 

7.3 OBLIGATIONS OF MORTGAGOR, JOINT AND SEVERAL. If more than one person has
executed this Mortgage as “Mortgagor”, the obligations of all such persons
hereunder shall be joint and several.

 

7.4 WAIVER OF MARSHALLING RIGHTS. Mortgagor, for itself and for all parties
claiming through or under Mortgagor, and for all parties who may acquire a lien
on or interest in the Subject Property and Collateral, hereby waives all rights
to have the Subject Property and Collateral and/or any other property, which is
now or later may be security for any Secured Obligation (“Other Property”)
marshalled upon any foreclosure of the lien of this Mortgage or on a foreclosure
of any other lien or security interest against any security for any of the
Secured Obligations. Mortgagee shall have the right to sell, and any court in
which foreclosure proceedings may be brought shall have the right to order a
sale of, the Subject Property and any or all of the Collateral or Other Property
as a whole or in separate parcels, in any order that Mortgagee may designate.

 

7.5 RULES OF CONSTRUCTION. When the identity of the parties or other
circumstances make it appropriate the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural. The term “Subject
Property” and “Collateral” means all and any part of the Subject Property and
Collateral, respectively, and any interest in the Subject Property and
Collateral, respectively.

 

15



--------------------------------------------------------------------------------

7.6 SUCCESSORS IN INTEREST. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section 7.6 does not waive or modify the provisions of Section 5.10.

 

7.7 EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.

 

7.8 CHOICE OF LAW. This Mortgage shall be construed in accordance with the laws
of the State of Illinois, except to the extent that federal laws preempt the
laws of the State of Illinois.

 

7.9 INCORPORATION. Exhibits A and B, as attached, are incorporated into this
Mortgage by this reference.

 

7.10 NOTICES. All notices, demands or other communications required or permitted
to be given pursuant to the provisions of this Mortgage shall be in writing and
shall be considered as properly given if delivered personally or sent by
certified United States mail, return receipt requested, or by Overnight Express
Mail or by overnight commercial courier service, charges prepaid. Notices so
sent shall be effective upon receipt at the address set forth below; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. For
purposes of notice, the address of the parties shall be:

 

Mortgagor:   

KBS WOODFIELD PRESERVE, LLC,

a Delaware limited liability company

 

c/o KBS Capital Advisors, LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Telephone: (949) 417-6500

Telecopier: (949) 417-6518

Mortgagee:   

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #2955)

Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

 

Attn: John Ferguson, Relationship Manager

Tel: (949) 251-4310

Fax: (949) 851-9728

Loan #:105195

With a copy to:   

Wells Fargo Bank, National Association

Los Angeles Loan Center

2120 East Park Place, Suite 100

El Segundo, CA 90245

Attention: Shirley Floresca

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days notice to the other party in the manner set forth hereinabove.
Mortgagor shall forward to Mortgagee, without delay, any notices, letters or
other communications delivered to the Subject Property or to Mortgagor naming
Mortgagee, “Lender” or the

 

16



--------------------------------------------------------------------------------

“Construction Lender” or any similar designation as addressee, or which could
reasonably be deemed to affect the construction of the Improvements or the
ability of Mortgagor to perform its obligations to Mortgagee under the Note or
the Loan Agreement.

 

7.11 LIMITATIONS ON RECOURSE. The limitations on personal liability of
shareholders, partners and members of Borrower contained in Section 11.21 of the
Loan Agreement shall apply to this Mortgage.

 

7.12 WAIVER OF RIGHT TO JURY TRIAL. EACH OF MORTGAGOR BY ITS EXECUTION AND
DELIVERY OF THIS MORTGAGE, AND MORTGAGEE, BY ITS ACCEPTANCE OF THIS MORTGAGE,
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION
WITH THIS MORTGAGE, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER STATEMENTS OR
ACTIONS OF MORTGAGEE. EACH OF MORTGAGOR, BY ITS EXECUTION AND DELIVERY OF THIS
MORTGAGE, AND MORTGAGEE, BY ITS ACCEPTANCE OF THIS MORTGAGE, ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT FOR SUCH PARTY TO ENTER INTO THE LOAN
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS IT EXECUTES, AND THAT THIS WAIVER
SHALL BE EFFECTIVE AS TO EACH OF THE OTHER LOAN DOCUMENTS AS IF FULLY
INCORPORATED THEREIN.

 

7.13 COMPLIANCE WITH ILLINOIS MORTGAGE FORECLOSURE LAW. In the event that any
provision in this Mortgage shall be inconsistent with any provision of the
Illinois Mortgage Foreclosure Law (735 Illinois Compiled Statutes 5 Sections
15-1101 et seq.) (herein called the “Act”), the provisions of the Act shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with the Act. Furthermore, if any provision of this
Mortgage shall grant to Mortgagee any rights or remedies upon default of
Mortgagor which are more limited than the rights that would otherwise be vested
in Mortgagee under the Act in the absence of said provision, Mortgagee shall be
vested with the rights granted in the Act to the full extent permitted by law.
Without limiting the generality of the foregoing, all expenses incurred by
Mortgagee to the extent reimbursable under Sections 15-1510 and 15-1512 of the
Act, whether incurred before or after any decree or judgment of foreclosure, and
whether enumerated in this Mortgage, shall be added to the indebtedness secured
by this Mortgage or by the judgment of foreclosure.

 

7.14 WAIVER OF STATUTORY RIGHTS. Mortgagor acknowledges that the transaction of
which this Mortgage is a part is a transaction which does not include either
agricultural real estate (as defined in Section 15-1201 of the Act) or
residential real estate (as defined in Section 15-1219 of the Act) and, to the
fullest extent permitted by law, hereby voluntarily and knowingly waives its
rights to reinstatement and redemption as allowed under Section 15-1601(b) of
the Act, and to the fullest extent permitted by law, the benefits of all present
and future valuation, appraisement, homestead, exemption, stay, redemption and
moratorium laws under any state or federal law.

 

7.15 FORBIDDEN ENTITY. Mortgagor hereby certifies that it is not a “forbidden
entity” as that term is defined in Section 22.6 of the Illinois Deposit of State
Moneys Act, 15 ILCS 520/22.6; Public Act 094-0079.

 

7.16 USE OF PROCEEDS. Mortgagor represents and warrants to Mortgagee (i) that
the proceeds of the Note secured by this Mortgage will be used for the purposes
specified in 815 ILCS 205/4(1) (or any substitute, amended or replacement
statute), and that the indebtedness secured hereby constitutes a business loan
which comes within the purview of said 815 ILCS 205/4(c), and (ii) that the Loan
evidenced by the Note is an exempted transaction under the Truth In Lending Act,
15 U.S.C. §1601 et seq.

 

7.17 LIEN. This Mortgage shall be a lien for all Protective Advances as to
subsequent purchasers and judgment creditors from the time this Mortgage is
recorded pursuant to Subsection (b)(5) of Section 15-1302 of the Illinois
Mortgage Foreclosure Law, 735 ILCS 5/15-1101, et. seq.

 

7.18 MAXIMUM INDEBTEDNESS. The total unpaid principal balance of indebtedness
secured hereby (including disbursements that Mortgagee may, but shall not be
obligated to, make under this Mortgage, the Loan Documents or any other document
with respect thereto) at any one time outstanding may be substantially less but
shall not exceed $200,000,000. This Mortgage shall be valid and have priority to
the extent of the maximum amount secured hereby over all subsequent liens and
encumbrances, including statutory liens, excepting solely taxes and assessments
levied on the Subject Property given priority by law.

[Signature Page to Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
set forth above.

 

“MORTGAGOR” KBS WOODFIELD PRESERVE, LLC, a Delaware limited liability company
By:   KBS REIT ACQUISITION XXX, LLC,   a Delaware limited liability company,  
its sole member   By:   KBS REIT PROPERTIES, LLC,     a Delaware limited
liability company,     its sole member     By:   KBS LIMITED PARTNERSHIP,      
a Delaware limited partnership,       its sole member       By:   KBS REAL
ESTATE INVESTMENT TRUST, INC.,         a Maryland corporation,         general
partner         By:   /s/ Charles J. Schreiber, Jr.           Charles J.
Schreiber, Jr.           Chief Executive Officer

STATE OF CALIFORNIA

COUNTY OF________________ SS.

On this          day of November, 2007, before me,
                                        
                                                                      a Notary
Public in and for the State of California, personally appeared
                                        
                                                                  personally
known to me (or proved on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal Signature   /s/ Authorized Signatory

My commission expires    

 

18